EXHIBIT 21.1 AKORN, INC. LISTING OF SUBSIDIARIES OF THE REGISTRANT As of December 31, 2014 Legal Entity Name Incorporation Ownership Registrant / Parent Corporation: Akorn, Inc. Louisiana Shareholders (NASDAQ: AKRX) U.S. subsidiaries of Akorn, Inc.: Advanced Vision Research, Inc. Delaware Akorn, Inc. (LA) Akorn (New Jersey), Inc. Illinois Akorn, Inc. (LA) Akorn Animal Health, Inc. Delaware Akorn, Inc. (LA) Akorn Ophthalmics, Inc. Akorn Sales, Inc. Delaware Delaware Akorn, Inc. (LA) Akorn, Inc. (LA) Inspire Pharmaceuticals, Inc. Delaware Oak Pharmaceuticals, Inc. (DE) Oak Pharmaceuticals, Inc. Hi-Tech Pharmacal Co., Inc. 10 Edison Street LLC 13 Edison Street LLC VPI Holdings Corp. VPI Holdings Sub, LLC. VersaPharm Incorporated Covenant Pharma, Inc. Olta Pharmaceuticals Corp. Clover Pharmaceuticals Corp. Delaware Delaware Delaware Delaware Delaware Delaware Georgia Georgia Delaware Delaware Akorn, Inc. (LA) Akorn, Inc. (LA) Hi-Tech Pharmacal Co., Inc. (DE) Hi-Tech Pharmacal Co., Inc. (DE) Akorn, Inc. (LA) VPI Holdings Corp. (DE) VPI Holdings Sub, LLC. (DE) VPI Holdings Sub, LLC. (DE) VersaPharm Incorporated (GA) VersaPharm Incorporated (GA) Akorn-Strides, LLC Delaware Akorn, Inc. (LA) (50% owned) Foreign subsidiaries of Akorn, Inc.: WorldAkorn Pharma Mauritius Mauritius Akorn, Inc. (LA) Akorn India Private Limited Akorn Canada, Inc. Akorn International S.à r.l. India Canada Luxembourg WorldAkorn Pharma Mauritius Akorn, Inc. (LA) Oak Pharmaceuticals, Inc. (DE)
